RULEY, JUDGE:
Claimants seek payment of the sum of $30,520.00 as reimbursement for expenses incurred while they served as foster parents for three children over an eight-year period, from March 26, 1964, to October 23, 1972.
The evidence disclosed that on or about June 1, 1961, three children were placed in the Andersons’ home under the respondent’s foster care program. In September of 1963, the children were moved from the claimants’ home in the hope that they would be adopted and given a permanent home. The Andersons received monthly payments of $120.00 from the Department of Welfare during the time that the children were in their care (June 1, 1961, to September 18, 1963). *377In February of 1964, the children were placed in yet another home. Finally, after these two unsuccessful attempts at securing adoption for the children, the Department of Welfare returned them to the custody of the claimants on March 26, 1964. At that time, it was the intention of Mr. and Mrs. Anderson to adopt the children, and they communicated that intention to the Department of Welfare. They also contacted a lawyer in an effort to institute adoption proceedings. Due to the Andersons’ request to adopt the children, the Department of Welfare closed its file in August of 1964, and no further monthly payments were made to the claimants. Frances R. Vincent, a Social Services Worker for the respondent stated, “Payment wasn’t made because the children were placed in trial adoption and we don’t pay people when children are placed in trial adoption unless there are extenuating circumstances such as if the children are older and have physical problems ...”
Eight years later, on October 23, 1972, Mrs. Anderson telephoned the Department of Welfare, asking for financial assistance for the care of the children. For some unknown reason, the adoption had never materialized. The Department of Welfare immediately began (effective October 23, 1972) making payments to the Andersons as foster parents and continued such payments until each child reached eighteen years of age. On October 11, 1979, this claim was filed seeking payments for the period from March 26, 1964, to October 23, 1972.
The claimants’ assertion of liability is based on the theory that the Department of Welfare was negligent in not checking on the status or progress of the children. Even if that be viewed as correct, however, it is clear that, by the same token, the Andersons were equally negligent in failing to contact the respondent or their own attorney to determine the status of the adoption. And, irrespective of whether the claim be viewed as one based upon negligence or one based upon an oral contract (there having been no evidence whatever of any written contract), it would be barred by the applicable statute of limitations. Accordingly, this claim must be denied.
Claim disallowed.